1
     TRUDY A. NOWAK
2    Chapter 7 Trustee
     8050 N. 19th Ave., PMB #618
3    Phoenix, AZ 85021
4
     Telephone: 480-759-0524
     Email: trustee@tanowak.com
5
                          IN THE UNITED STATES BANKRUPTCY COURT
6
                                FOR THE DISTRICT OF ARIZONA
7
      In re:                                              )     Chapter 7
8                                                         )
      WILDA JEAN JACKSON,                                 )     Case No. 4:20-bk-08522-SHG
9
                                                          )
10                                                        )     NOTICE OF TRUSTEE'S INTENT
                                        Debtors.          )     TO ABANDON PROPERTY
11                                                        )
12
            NOTICE IS GIVEN that Trudy A. Nowak, Chapter 7 Trustee, proposes to abandon the
13   following described property pursuant to 11 U.S.C. § 554 on the grounds that the amount of
     secured claims and liens against the property, and the amount of the exemption claimed in the
14
     property by the Debtor(s), exceed the value of the property:
15
          Real Property commonly known as 1524 W. Kennington Ave., Tucson, AZ 85746
16

17
             Pursuant to Local Rule 6007-1, any person opposing the abandonment shall file a
     written objection and request for a hearing within 14 days of service of this notice. The
18   objection shall be filed with the U.S. Bankruptcy Court, District of Arizona, 38 S. Scott
     Avenue, Tucson, AZ 85701 and mailed to the Trustee, Trudy A. Nowak, at 8050 N. 19th Ave.,
19
     PMB #618 Phoenix, AZ 85021
20
            If a party in interest timely objects to this abandonment notice in writing and requests a
21   hearing, the matter will be placed on the calendar to be heard by a United States Bankruptcy
     Judge. If there is no timely written objection and request for hearing filed, no hearing will be
22
     held and the property will be deemed abandoned. Trustee will lodge and upload an order
23   approving the abandonment.
24
      Dated: April 24, 2021                        /s/ TRUDY A. NOWAK
25                                                  Chapter 7 Trustee
26
     To be mailed by the Bankruptcy Noticing Center to all creditors and parties in interest on the
27   master mailing list.
28

29




     Case 4:20-bk-08522-SHG         Doc 12 Filed 04/24/21 Entered 04/24/21 10:58:46               Desc
                                    Main Document    Page 1 of 1
